Title: From Thomas Jefferson to Thomas Moore, 28 October 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                            
                            Washington Oct. 28. 07
                        
                        I have considered your proposition ‘to let out as much of the axe-work on the Western road as can be
                            conveniently done along the whole length of the line from Cumberland to Brownsville, and in such parts of it as the
                            Commissioners shall judge it may be advantageously done, leaving the trees which are to be taken out by the roots
                                in the middle part of it which is to be paved,’ and I approve
                            thereof, of which I pray you to give notice to your collegues. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    